DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 and 20 in the reply filed on 04/17/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2001/0042640 A1 (Nakamura).
Nakamura discloses, referring primarily to figures 2 & 9, a circuit board, comprising: a base board (1), defining a groove (20), wherein the base board comprises at least one circuit pattern layer (3); an embedded component (30), arranged in the groove; an attached component (30), disposed on at least one surface of the base board and electrically connected with the embedded component [claim 1], wherein a plurality of conductive terminals (35) are disposed on at least one surface of the embedded component, a plurality of first blind holes (7A) are defined in the base board at positions each of which is corresponding to a conductive terminal, each conductive terminal is connected to the attached component along a corresponding first blind hole, the embedded component is connected with the at least one circuit pattern layer through the conductive terminals [claim 2].
Similarly, Nakamura discloses, a circuit board, comprising: a base board (1), defining a groove (20); an embedded component (30), arranged in the groove; an attached component (30), disposed on at least one surface of the base board and electrically connected with the embedded component [claim 20].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of US 9,929,128 B1 (Cheng).
Nakamura discloses the claimed invention as described above with respect to claim 2. Nakamura is silent regarding the detailed nature of the chip components (30). However, it is well known in the art for chip components to comprise inductance modules, functional modules, capacitance modules, and resistance modules as evidenced by Cheng (col. 3, lines 55-65). Therefore, it would have been obvious, to one having ordinary skill in the art, to provide inductance modules, functional modules, capacitance modules, and resistance modules in each of the chip components (30) in the invention of Nakamura as is known in the art and evidenced by Cheng. The motivation for doing so would have been to provide a device with the ability to perform multiple signal transformations.
Hence, the modified invention of Nakamura teaches, wherein the embedded component comprises an inductance module; the attached component comprises a functional module, a capacitance module and a resistance module coupled with each other; the inductance module is arranged in the groove, the functional module, the capacitance module and the resistance module are attached on the at least one surface of the base board [claim 3], wherein a vertical projection of the functional module, the capacitance module and the resistance module on the base board and a vertical projection of the inductance module on the base board are overlapped [claim 4].
Additionally, the modified invention of Nakamura teaches wherein the embedded component comprises a functional module, a capacitance module and a resistance module coupled with each other; the attached component comprises an inductance module; a vertical projection of the inductance module on a plane vertical to a thickness direction of the base board coincides with a vertical projection of the base board on the plane (figure 9) [claim 8].

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Cheng as applied to claim 3 above, and further in view of US 10,504,848 B1 (Parto).
Regarding claim 13, the modified invention of Nakamura teaches the claimed invention as described above with respect to claim 3 and including that the groove is a blind groove penetrating one surface of the base board. Modified Nakamura does not specifically teach that a transmitting current of the inductance module is greater than or equal to 5A [claim 13]. However, it is well known in the art for components to handle currents greater than or equal to 5A as evidenced by Parto (col. 3, lines 10-25). Therefore, it would have been obvious, to one having ordinary skill in the art, to allow for currents greater than or equal to 5A in the modified invention of Nakamura as is known in the art and evidenced by Parto. The motivation for doing so would have been to allow for power conversion.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Cheng as applied to claim 8 above, and further in view of US 10,504,848 B1 (Parto).
Regarding claim 16, the modified invention of Nakamura teaches the claimed invention as described above with respect to claim 8 and including that the groove is a blind groove penetrating one surface of the base board. Modified Nakamura does not specifically teach that a transmitting current of the inductance module is greater than or equal to 5A [claim 16]. However, it is well known in the art for components to handle currents greater than or equal to 5A as evidenced by Parto (col. 3, lines 10-25). Therefore, it would have been obvious, to one having ordinary skill in the art, to allow for currents greater than or equal to 5A in the modified invention of Nakamura as is known in the art and evidenced by Parto. The motivation for doing so would have been to allow for power conversion.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Parto.
Nakamura discloses, the claimed invention as described above with respect to claim 1, except Nakamura does not specifically state that the embedded component comprises a power chip [claim 18]. However, it is well known in the art to use power chips as embedded components as evidenced by Parto (figure 3, col. 11, lines 55-65). Therefore, it would have been obvious, to one having ordinary skill in the art, to use a power chip as the embedded component in the invention of Nakamura as is known in the art and evidenced by Parto. The motivation for doing so would have been to allow for power conversion.
Allowable Subject Matter
Claims 5-7, 9-12, 14, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 and 14 state the limitation “the groove comprises a first groove and a second groove, the inductance module is disposed in the first groove and the functional module is disposed in the second groove; the first groove and the second groove are arranged side by side.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Claims 6, 7, and 15 states the limitation “the groove comprises a first groove and a second groove, the inductance module is disposed in the first groove and the functional module is disposed in the second groove; the first groove and the second groove are arranged in a stack.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Claims 9 and 17 state the limitation “a plurality of connecting posts are arranged on a surface of the base board close to the capacitance module and the resistance module, the functional module is arranged on the plurality of connecting posts; a height of each connecting post is greater than or equal to a height of the capacitance module and the resistance module.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
	Claims 10-12 state the limitation “wherein the base board comprises a first base board and a second base board stacked together, a plurality of connecting members disposed between the first base board and the second base board and connected with the first base board and the second base board; the first base board defines a first groove, a first embedded component is disposed in the first groove; the second base board defines a second groove, a second embedded component is disposed in the second groove.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847